        Case 3:18-cv-01886-WWE Document 10 Filed 01/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

MARTIN SEIDMAN,                                )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Case No. 5:18-cv-1886-WWE
                                               )
CHW GROUP, INC. d/b/a Choice Home              )
Warranty,                                      )
                                               )
       Defendant.                              )
                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, MARTIN SEIDMAN, (“Plaintiff”), through his attorney, Jennifer LaRese,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case, with

prejudice, against Defendant, CHW GROUP, INC d/b/a CHOICE HOME WARRANTY.



                                                    RESPECTFULLY SUBMITTED,

DATED: January 18, 2019                             /s/ Jennifer LaRese
                                                    Jennifer LaRese
                                                    LAW OFFICE OF JENNIFER LAWRESE, LLC
                                                    33 Bullet Hill Road, Suite 301
                                                    Southbury, CT 06488
                                                    Tel: 203-583-8668
                                                    Fax: 203-828-6330
                                                    Jennifer@LaReseLawOffice.com




                                               1
        Case 3:18-cv-01886-WWE Document 10 Filed 01/18/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On January 18, 2019, I electronically filed the Notice of Voluntary Dismissal with the
Clerk of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice
of Voluntary Dismissal to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                             By: /s/ Jennifer LaRese
                                    Jennifer LaRese




                                               2
